Citation Nr: 1437060	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran had recognized Philippine service, including as a guerrilla, in the service of the U.S. Armed Forces during World War II from March 1943 to April 1946; he received an honorable discharge.  Additional service personnel records show subsequent, unverified service as a Philippine Scout in the service of the U.S. Armed Forces from April 1946 to April 1949.  He died in June 1985, and the appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDING OF FACT

The Veteran died before the enactment of the American Recovery and Reinvestment Act on February 17, 2009.  


CONCLUSION OF LAW

The requirements for eligibility for a one-time payment from the FVEC fund are not met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, no amount of additional evidentiary development would change the result of this case; therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

Merits of Claim

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of such service...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749. 

In August 2009, the appellant filed an application with VA, claiming that the Veteran had eligible service, as a recognized guerrilla and as a New Philippine Scout in the service of the U.S. Armed Forces during World War II, and that she is entitled to a one-time payment from the FVEC fund.  Of record are various pertinent documents to include a marriage certificate, which shows that she was married to the Veteran, and a death certificate, which shows that the Veteran died in June 1985 due to drowning.  

After reviewing the record, the Board finds that the appellant does not legally qualify for a one-time payment from the FVEC fund.  The American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, was enacted on February 17, 2009.  The Veteran died in June 1985, nearly 25 years before the enactment of the operative Act.  The law, as previously indicated, provides that where an eligible person who has filed a claim for benefits under Section 1002 dies before payment is made, the payment shall be made to the surviving spouse.  Here, however, the Veteran did not file a claim - indeed, could not have filed a claim - for a FVEC payment at any time during his life.  Accordingly, his surviving spouse is not eligible to receive payment on his behalf. 

The appellant contends that although her spouse died before the American Recovery and Reinvestment Act was enacted, she was filing the claim on the basis of "fairness and equity."  She described the Veteran as a loyal soldier with honorable service, and given that she remains alive she felt his faithful service should be compensated.  She indicated that President Franklin Roosevelt had promised benefits to Filipino soldiers, which had been stripped by a "1946 Recission Act," but that the current U.S. President had restored the benefits, which was already a "vested right."  She did not feel she should be penalized by an "administrative technicality" and that "substantial justice" to the Veteran and his service should be honored.  

The Board sympathizes with the appellant, but it has no legal authority to grant equitable relief and is compelled to follow the specific provisions of law (see 38 U.S.C.A. § 7104).  Simply put, this is a case where the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund.  Therefore, the claim must be denied based upon a lack of entitlement under the law.   


ORDER

As the appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund, the appeal is denied.  




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


